                                                                               FILED
                             UNITED STATES DISTRICT COURT               OCTOBER 31, 2019
                            EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                          EASTERN DISTRICT OF
                                                                               CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:15-CR-00176-TLN

               Plaintiff,

      v.                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY
SEQUOIA VALVERDE,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release SEQUOIA VALVERDE.

Case No. 2:15-CR-00176-TLN Charge 18 U.S.C. § 3606, from custody for the following

reasons:

                     Release on Personal Recognizance
             --
                     Bail Posted in the Sum of $
             ---                            -----------------------------
                          Unsecured Appearance Bond $
                     ----                             ---------------------
                              Appearance Bond with 10% Deposit
                     ----
                              Appearance Bond with Surety
                     ----
                              Corporate Surety Bail Bond
                     ----
                              (Other): Sentenced to TIME SERVED. and is ORDERED to

                              be released Friday morning. November 1. 2019 at 9:00AM.
                        X
                              The defendant shall be released to the care and custody of

                              Probation to be delivered to Wellspace.
                     ---
      Issued at Sacramento, California on October 31, 2019 at 10:00 AM.
